Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 1 of 38 PageID #: 91
                                                                                 FILED
                                                                                 CLERK
                                                                        3/5/2019 8:48 am
                         UNITED STATES DISTRICT COURT
                         E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF NEW YORK
     ------------------------------X                 Docket#               LONG ISLAND OFFICE
     UNITED STATES OF AMERICA,     :                 16-cr-00573-JFB-1
                                   :
          - versus -               :                 U.S. Courthouse
                                   :                 Central Islip, New York
     ITZHAK HERSHKO,               :
                                   :                 February 5, 2019
                     Defendant     :                 10:20 AM
     ------------------------------X


               TRANSCRIPT OF CRIMINAL CAUSE FOR PLEADING
                 BEFORE THE HONORABLE JOSEPH F. BIANCO
                     UNITED STATES DISTRICT JUDGE
     A    P     P    E       A     R     A     N     C     E     S:



     For the Government:                     Richard P. Donoghue, Esq.
                                             United States Attorney

                                       BY:   Charles P. Kelly, Esq.
                                             Assistant U.S. Attorney
                                             100 Federal Plaza
                                             Central Islip, NY 11722



     For the Defendant:                      Stephen P. Scaring, Esq.
                                             Steven P. Scaring, P.C.
                                             666 Old Country Rd.
                                             Suite 501
                                             Garden City, NY 11530




     Transcription Service:                  Transcriptions Plus II, Inc.
                                             61 Beatrice Road
                                             West Islip, NY 11795
                                             laferrara44@gmail.com


     Proceedings recorded by electronic sound-recording,
     transcript produced by transcription service
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 2 of 38 PageID #: 92



                                                                              2
                                  Proceedings

 1               THE CLERK:     Calling case 16-cr-573, United

 2   States of America v. Hershko.

 3               Will the parties please state your appearances

 4   for the record.

 5               MR. KELLY:     For the United States, Assistant

 6   U.S. Attorney Charles P. Kelly, with me is Special Agent

 7   from the FBI Michael Linder (ph.).
 8               Good morning, your Honor.

 9               THE COURT:     Good morning.

10               MR. LINDER:     Good morning.

11               MR. Scaring:      For the defendant Stephen

12   Scaring.   The defendant is present.

13               Good morning, your Honor.

14               THE COURT:     Good morning, Mr. Scaring.           And as

15   noted, Mr. Hershko is present.          Good morning, Mr.

16   Hershko.

17               THE DEFENDANT:      Good morning, your Honor.
18               THE COURT:     My understanding is your client has

19   an application today, Mr. Scaring?

20               MR. SCARING:      Yes, your Honor.       We do.    The

21   defendant is prepared to plead guilty to Count 1 of the

22   indictment, pursuant to a plea agreement that's been

23   entered into with the government.

24               THE COURT:     Okay.    Mr. Hershko, is that

25   correct?




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 3 of 38 PageID #: 93



                                                                             3
                                  Proceedings

 1               THE DEFENDANT:      Yes, sir.

 2               THE COURT:     All right.      Before I can accept

 3   your guilty plea to Count 1, the law requires me to ask

 4   you a number of questions, so that I can establish to my

 5   satisfaction that you wish to plead guilty this morning

 6   because you are, in fact, guilty and not for some other

 7   reason.   I also need to establish that you know what
 8   rights you're giving up today by pleading guilty.

 9               So I am going to ask you a series of questions.

10   If you don't understand one of my questions, let me know

11   and I will rephrase it or if you want to speak to Mr.

12   Scaring at any time for any reason before answering a

13   question, let me know and I will give you as much time as

14   you need to do that, okay?

15               THE DEFENDANT:      Okay.

16               THE COURT:     Okay.    Are you able to read, speak,

17   and understand English?
18               THE DEFENDANT:      Yes.    Yes, your Honor.

19               THE COURT:     Okay.    Please raise your right hand

20   for the oath.

21   I T Z H A K    H E R S H K O,

22       called as a witness, having been first duly sworn,

23       was examined and testified as follows:

24               THE COURT:     Having been sworn, your answers to

25   my questions will be subject to the penalties of perjury




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 4 of 38 PageID #: 94



                                                                             4
                                  Proceedings

 1   or of making a false statement if you do not answer them

 2   truthfully.

 3               Do you understand that?

 4               THE DEFENDANT:      I do, your Honor.

 5               THE COURT: Please state your full name for the

 6   record.

 7               THE DEFENDANT:      Itzhak Hershko.
 8               THE COURT:     And how old are you, Mr. Hershko?

 9               THE DEFENDANT:      60.

10               THE COURT:     How far did you go in school?

11               THE DEFENDANT:      I had one year in the

12   university.

13               THE COURT:     Okay.    Are you now or have you

14   recently been under the care of a doctor or a

15   psychiatrist?

16               THE DEFENDANT:      Yes, sir.

17               THE COURT:     Could you just explain what the
18   nature of the treatment was?

19               THE DEFENDANT:      In -- on July -- on July 3rd,

20   last year, I got into a car accident and I broke my spine

21   and L1 and L3 and I had three weeks ago, surgery where

22   they put a 10 screws and two plates and infused the

23   cement to my spine.

24               THE COURT:     Okay.    Are you then continuing to

25   take medication in connection with that surgery?




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 5 of 38 PageID #: 95



                                                                             5
                                  Proceedings

 1               THE DEFENDANT:      Yes, sir.

 2               THE COURT:     What's the medication that you are

 3   taking, if you know?

 4               THE DEFENDANT:      I'm taking a pain killer, I'm

 5   taking for the nerve system.         I'm taking -- well, I am

 6   also suffering from a post-trauma from the war, so I am

 7   taking the pills for the post-trauma as well which is
 8   Xanax.

 9               THE COURT:     Okay.    So you're taking -- you're

10   under the care of a psychiatrist then, too?

11               THE DEFENDANT:      No, I don't.

12               THE COURT:     Okay.

13               THE DEFENDANT:      The war was 40 years ago and

14   that's why I moved to the United States.

15               THE COURT:     All right.      But a doctor is

16   prescribing you the Xanax?

17               THE DEFENDANT:      Yes, of course.
18               THE COURT:     All right.      So you're taking the

19   Xanax for anxiety.      You're taking a pain killer for your

20   back.

21               THE DEFENDANT:      Yes and I take another

22   medication which will help my nerve systems and some

23   other pills which got to do with the healing my body.

24               THE COURT:     All right.      I just want to make

25   sure that although you're on this medication, that your




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 6 of 38 PageID #: 96



                                                                             6
                                  Proceedings

 1   mind is clear today.       Do any of those medications affect

 2   your ability to think clearly today?

 3                THE DEFENDANT:     No, my mind is clear, sir --

 4   your Honor.

 5                THE COURT:    All right.      Have you been

 6   hospitalized or treated for any mental illness or any

 7   type of addiction including drug or alcohol addiction,
 8   other than the post-traumatic stress disorder that --

 9                THE DEFENDANT:     No.

10                THE COURT:    -- being treated --

11                THE DEFENDANT:     Other than that, no.

12                THE COURT:    All right.      Other than what you've

13   described to me, have you taken any other drugs,

14   medicine, or pills or any alcoholic beverages in the past

15   48 hours?

16                THE DEFENDANT:     I did this morning. I took my

17   -- those pills but nothing else.
18                THE COURT:    All right.      And you understand what

19   you're doing today?

20                THE DEFENDANT:     I do.

21                THE COURT:    All right.      Do either counsel have

22   any doubt as to the defendant's competence to plead at

23   this time?

24                MR. SCARING:     No, your Honor.

25                THE COURT:    Mr. Kelly?




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 7 of 38 PageID #: 97



                                                                             7
                                  Proceedings

 1               MR. KELLY:     No, your Honor.

 2               THE COURT:     On the basis of Mr. Hershko's

 3   responses to my questions this morning, my observations

 4   of his demeanor and the representations of the lawyers, I

 5   find that he is fully competent to enter an informed plea

 6   at this time.

 7               Now, Mr. Hershko, have you had sufficient time
 8   to discuss this case with Mr. Scarring, including any

 9   possible defenses that you might have to this charge that

10   you're pleading guilty to?

11               THE DEFENDANT:      Yes, your Honor.

12               THE COURT:     Are you satisfied with Mr.

13   Scaring's representation of you in this case?

14               THE DEFENDANT:      Very much, your Honor.

15               THE COURT:     All right.      I'm now going to

16   describe to you certain rights that you have under the

17   Constitution and laws of the United States.              You are
18   giving up these rights by pleading guilty, so please

19   listen carefully.

20               Under the Constitution and laws of the United

21   States, you are entitled to a speedy and public trial by

22   a jury on the charges contained in the indictment against

23   you.   That's 16-573.

24               Do you understand that?

25               THE DEFENDANT:      Yes, your Honor.




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 8 of 38 PageID #: 98



                                                                             8
                                  Proceedings

 1               THE COURT:     At the trial, you would be presumed

 2   to be innocent and the government would have the burden

 3   of proof and the government would be required to prove

 4   your guilt by competent evidence, beyond a reasonable

 5   doubt before you could be found guilty.

 6               Do you understand that?

 7               THE DEFENDANT:      Yes, I do, your Honor.
 8               THE COURT:     A jury of 12 people would have to

 9   agree unanimously that you are guilty and you would not

10   have to prove that you are innocent if you were to go to

11   trial.

12               Do you understand that?

13               THE DEFENDANT:      I do, sir.

14               THE COURT:     At that trial and at every stage of

15   your case, you would be entitled to be represented by a

16   lawyer and if you could not afford a lawyer, one would be

17   appointed at public expense, free of cost to represent
18   you at each and every stage of the criminal proceeding.

19               Do you understand that?

20               THE DEFENDANT:      Yes, your Honor.

21               THE COURT:     During the trial, the witnesses for

22   the government have to come into the courtroom and

23   testify in your presence.         Your lawyer could cross-

24   examine the witnesses for the government, your lawyer

25   could object to evidence offered by the government and




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 9 of 38 PageID #: 99



                                                                             9
                                  Proceedings

 1   your lawyer could offer evidence on your behalf, if you

 2   se desired.    You also have the right to have subpoenaed

 3   issues or other process used to compel witnesses to

 4   testify in your defense.

 5               Do you understand that?

 6               THE DEFENDANT:      Yes, your Honor.

 7               THE COURT:     At the trial although you would
 8   have the constitutional right to testify if you chose to

 9   do so, you would also have the constitutional right not

10   to testify and if you decided not to testify, no one,

11   including the jury, could draw any inference or

12   suggestion of guilt from the fact that you did not

13   testify.

14               Do you understand that?

15               THE DEFENDANT:      Yes, your Honor.

16               THE COURT:     If you are convicted at the trial,

17   you would have the right to appeal the jury's verdict.
18               Do you understand that?

19               THE DEFENDANT:      Yes, your Honor.

20               THE COURT:     Even now as you are offering to

21   enter this guilty plea, you have the right to change your

22   mind, continue in your plea of not guilty and go to trial

23   on the charges contained in the indictment against you.

24               Do you understand that?

25               THE DEFENDANT:      Yes, your Honor.




                        Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 10 of 38 PageID #: 100



                                                                               10
                                   Proceedings

 1                THE COURT:     If you plead guilty, and if I

 2   accept your plea, you will be giving up your right to a

 3   trial and all of those other rights that I've just

 4   discussed with you, other than your right to an attorney

 5   because obviously, you have the right to an attorney

 6   regardless of whether or not you plead guilty.

 7                But I want to make sure you understand that
 8   once you plead guilty, there will be no trial and I will

 9   enter a judgment of guilty and sentence you on the basis

10   of your guilty plea after I've considered what's called

11   the presentence report and the submissions and arguments

12   by both sides in connection with your sentencing.

13                I also want to make sure you understand that

14   there will not be an appeal to the higher court on the

15   question of whether you did or did not commit the crime

16   you're pleading guilty to today.

17                Do you understand those things?
18                THE DEFENDANT:      Yes, your Honor.

19                THE COURT:     If you plead guilty, you also have

20   to give up your right not to incriminate yourself because

21   in a minute, I am going to ask you some questions about

22   what you did in order to satisfy myself that you are

23   guilty as charged and you will have to admit and

24   acknowledge your guilty under oath.

25                Do you understand that?




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 11 of 38 PageID #: 101



                                                                               11
                                   Proceedings

 1                THE DEFENDANT:      Yes, your Honor.

 2                THE COURT:     Mr. Hershko, are you willing to

 3   give up your right to a trial and the other rights that I

 4   have just discussed with you?

 5                THE DEFENDANT:      Yes, your Honor.

 6                THE COURT:     All right.      I am just going to

 7   summarize the count you're pleading guilty to.                As you
 8   know, Count 1 of the indictment charges you with

 9   conspiracy -- participating in the conspiracy to commit

10   bank fraud and specifically alleges that between August

11   of 2004 and December of 2006, you agreed with others to

12   knowingly and intentionally execute a scheme or an

13   artifice to defraud financial institutions, specifically

14   Chase Bank, and Bank of America and to obtain their money

15   by false pretenses and promises and specifically charges

16   that you had a scheme where you had straw purchasers

17   pretend to be obtaining mortgages by providing fraudulent
18   information on applications to the banks and thereby

19   fraudulent induce the banks to loan money to the straw

20   purchasers or to purchase loans from other mortgage

21   lenders when in reality, you were behind those -- you

22   were the person who was obtaining the property, that

23   these were just straw purchasers that you were placing in

24   this position in order to defraud the banks.               And then

25   there's a list of properties that the indictment lists as




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 12 of 38 PageID #: 102



                                                                               12
                                   Proceedings

 1   having been fraudulently -- that mortgages were obtained

 2   and properties -- the purchase of properties occurred in

 3   a list that's contained on page 3 and 4 of the

 4   indictment.

 5                And obviously, this is charged as a violation

 6   of the federal law that makes it a crime to commit bank

 7   fraud.    That's 1344, that you conspired to violate that
 8   provision.

 9                Do you understand in summary, that's what

10   you're charged with in Count 1?

11                THE DEFENDANT:      Yes, your Honor.

12                THE COURT:     I am going to review with you what

13   the elements the government would have to prove to the

14   jury beyond a reasonable doubt if you were to go to trial

15   on that charge.      You're giving up your right to having

16   proved these things but I just want to make sure you

17   understand what they otherwise have to prove.
18                There's actually two different provisions of

19   1344, they've charged both of them.            They would have to

20   prove one or the other.         So I will just go through the

21   elements of each of the subsections separately.

22                The jury would have to agree unanimously as to

23   each one of these you violated.           So there would have to

24   be a unanimous agreement you violated this subsection (1)

25   or subsection (2).




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 13 of 38 PageID #: 103



                                                                               13
                                   Proceedings

 1                So with respect to subsection (1), they would

 2   have to prove first that there was a scheme to defraud a

 3   bank.

 4                The second element they would have to prove --

 5   well, first they would have to prove that there was an

 6   agreement between -- this is a conspiracy, so it has to

 7   be more than you.       You have to agree with another person
 8   to commit bank fraud.        The other elements that you -- of

 9   bank fraud, the objective of bank fraud has the following

10   elements:

11                A scheme to defraud a bank, that you executed

12   or attempted the scheme with the intent to defraud the

13   bank and specifically, the law requires that you had the

14   intent to victimize the institution by exposing it to

15   actual or potential loss.

16                And third, that at the time of the execution of

17   the scheme, the bank had its deposits insured by the
18   Federal Deposit Insurance Corporation.

19                So those are the elements that they would have

20   to prove for subsection (1).

21                Under subsection (2), the elements would be

22   first, that there was a scheme to obtain money or funds

23   owned or under the control or custody of a bank by means

24   of materially false or fraudulent pretenses,

25   representations or promises.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 14 of 38 PageID #: 104



                                                                               14
                                   Proceedings

 1                Second, they would have to prove that it was

 2   obtain money or funds owned by or under the custody or

 3   control of the bank, and third, they would have to again

 4   prove that at the time of the execution of the scheme,

 5   the bank had its deposits insured by the Federal Deposit

 6   Insurance Corporation.

 7                So those are the elements of the objective but
 8   again, it would have to be a conspiracy, an agreement to

 9   commit those objectives -- that objective with those

10   elements.

11                They would have to prove that you did this on

12   or about the dates that are alleged in the indictment and

13   they would have to prove that the fraud occurred here in

14   the Eastern District of New York, which includes Long

15   Island.

16                Do you understand in summary those are the

17   elements would have to prove to the jury beyond a
18   reasonable doubt and by pleading guilty, you're giving up

19   your right to have them prove those things?

20                THE DEFENDANT:      I do, sir.

21                THE COURT:     All right.      I am now going to

22   review with you the maximum penalties, as well as any

23   mandatory minimum penalties for the crime you're pleading

24   guilty to.

25                The maximum term of imprisonment is 30 years.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 15 of 38 PageID #: 105



                                                                               15
                                   Proceedings

 1   There is no minimum term of imprisonment.              There is a

 2   maximum supervised release term of five years that would

 3   follow any term of imprisonment.

 4                There are conditions attached to supervised

 5   release.    If you violate any of those conditions, you

 6   could be sentenced to up to three years additional in

 7   jail without credit for pre-release imprisonment or time
 8   previously served on post-release supervision.

 9                There is a maximum fine of $1 million or twice

10   the gross gain or twice the gross loss from the offense.

11   You are also subject to restitution of the victims of

12   this crime and for this crime, restitution is mandatory

13   to the victims of the crime.

14                And that would be the banks, Mr. Kelly,

15   correct?

16                MR. KELLY:     Yes, your Honor.

17                THE COURT:     So that would part of your
18   sentence, mandatory restitution.            You're also subject to

19   a $100 mandatory special assessment.

20                Do you understand those are the maximum

21   penalties, as well as any mandatory minimum penalties for

22   the crime you're pleading guilty to here today?

23                THE DEFENDANT:      Yes, your Honor.

24                THE COURT:     Are you a United States citizen?

25                THE DEFENDANT:      Yes, your Honor.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 16 of 38 PageID #: 106



                                                                                    16
                                   Proceedings

 1                THE COURT:     Do you understand that as a result

 2   of your guilty plea, you may lose certain valuable civil

 3   rights such as the right to vote, the right to hold

 4   public office, the right to serve on a jury and the right

 5   to possess a firearm.

 6                Do you understand that?

 7                THE DEFENDANT:      Yes, your Honor.
 8                THE COURT:     I am now going to decide to you

 9   what the sentencing procedure is going to be.               I am sure

10   you've discussed this with Mr. Scaring but before you

11   plead guilty, it's important that you understand how

12   sentencing works and I will ask you then once I complete

13   this short summary, whether you have any questions.

14                The first thing you should understand is that

15   in the federal system, parole does not exist.               So if you

16   are sentenced to prison, you will not be released any

17   earlier on parole.
18                The second thing you should understand is that

19   the determination of what sentence you will receive is up

20   to the Court and only the Court.           Nothing that Mr.

21   Scaring told you is binding on the Court.              Nothing the

22   prosecutor may have told you is binding on the Court.                     In

23   our system, sentencing is up to the judge and as we sit

24   in this courtroom today, nobody has any idea what your

25   sentence is going to be.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 17 of 38 PageID #: 107



                                                                               17
                                   Proceedings

 1                Mr. Scaring doesn't know what your sentence is

 2   going to be.     Mr. Kelly doesn't know what your sentence

 3   is going to be.      I don't even know what your sentence is

 4   going to be because I don't have enough information to

 5   make that decision.

 6                As I said what will happen is there will be a

 7   presentence report that will be prepared. both sides get
 8   a copy of that.      They can object to that and then I will

 9   receive submissions and arguments in connection with your

10   sentencing and then I will be in a position to move

11   forward.

12                You should also understand that the law

13   requires that before I impose sentence, that I consider a

14   number of factors about the case.            There's a statute that

15   lists all the factors that I should consider.               I am not

16   going to repeat all of the factors to you but just to

17   give you an example, one of the factors is the nature and
18   the circumstances of the crime, another factor is your

19   history and characteristics as a person and there are

20   other factors, as well.

21                One of the other factors I do want to highlight

22   is something called the sentencing guidelines.                The

23   sentencing guidelines are as the name suggests, a set of

24   guidelines that takes into account your relevant criminal

25   conduct in connection with the case, as well as any




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 18 of 38 PageID #: 108



                                                                               18
                                   Proceedings

 1   criminal history that you have committed and then it sets

 2   forth a range of imprisonment within which you could be

 3   sentenced.     I emphasize the word "could" because the

 4   sentencing guidelines are not mandatory.              They are only

 5   advisory and therefore, I am not required to impose a

 6   sentence within whatever the applicable range may turn

 7   out to be.     I could sentence you above that range or
 8   below that range depending upon how I weigh all of the

 9   factors that I have to consider under the law.

10                Finally, whatever sentence I impose in this

11   case, no matter how happy or unhappy you may be with that

12   sentence, you may not withdraw or get bac your guilty

13   plea.    In other words, while you may appeal the sentence

14   itself, to the extent you have not waived your right to

15   appeal in your plea agreement with the government, you

16   may   not undo your being found guilty by virtue of your

17   plea here today.
18                Do you understand those things about

19   sentencing?

20                THE DEFENDANT:      Yes, your Honor.

21                THE COURT:     Do you have any questions of the

22   Court?

23                THE DEFENDANT:      No, your Honor.

24                THE COURT:     Now do you enter into a plea

25   agreement with the government?




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 19 of 38 PageID #: 109



                                                                               19
                                   Proceedings

 1                THE DEFENDANT:      Yes, your Honor.

 2                THE COURT:     Okay.    I have marked the original

 3   as Court Exhibit 1 which has signatures on the last page.

 4                Mr. Hershko, did you sign this agreement today

 5   in the presence of Mr. Scaring?

 6                THE DEFENDANT:      Yeah --

 7                MR. SCARING:      Not today.     You didn't sign it
 8   today.

 9                THE DEFENDANT:      Not today, your Honor.

10                THE COURT:     Okay.

11                THE DEFENDANT:      But I did sign it.

12                THE COURT:     All right.      And did you read it

13   word for word before you signed it?

14                THE DEFENDANT:      Yes, your Honor.

15                THE COURT:     Did you discuss it with Mr. Scaring

16   before you signed it?

17                THE DEFENDANT:      Yes, your Honor.
18                THE COURT:     Did you understand it before you

19   signed it?

20                THE DEFENDANT:      Yes, your Honor.

21                THE COURT:     I am just going to highlight a

22   couple of things just again, just to make sure that you

23   understand.     Paragraph 2 has an estimate of what the

24   parties think the guidelines calculation is in this case.

25   I just want to emphasize what I said a moment ago.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 20 of 38 PageID #: 110



                                                                               20
                                   Proceedings

 1                First of all, I have to determine what the

 2   guidelines range is and it could turn out that the range

 3   is different than the one in your agreement and if it's

 4   different, you don't get an opportunity to get your plea

 5   back.    And as I emphasized a moment ago, whether it turns

 6   out to be the range in your agreement or whatever the

 7   range turns out to be.        It's only advisory and I could
 8   sentence you above or below whatever the range turns out

 9   to be.

10                Do you understand that?

11                THE DEFENDANT:      Yes, your Honor.

12                THE COURT:     And then I want to point your

13   attention to paragraph 4 which states among other things,

14   that you agree not to file an appeal or otherwise

15   challenge by petition, pursuant to 28 USC Section 225 or

16   any other provision of law, the conviction or the

17   sentence in the event that the Court imposes a term of
18   imprisonment of 37 months or below.

19                So what that means is if sentence you to 37

20   months in jail or anything less than 37 months in jail,

21   you are giving up your right to appeal or otherwise

22   challenge in any way, the conviction or the sentence in

23   this case.

24                Do you understand that?

25                THE DEFENDANT:      Yes, your Honor.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 21 of 38 PageID #: 111



                                                                               21
                                   Proceedings

 1                THE COURT:     Are you waiving that right

 2   knowingly and voluntarily?

 3                THE DEFENDANT:      Yes, your Honor.

 4                THE COURT:     Now does this agreement constitute

 5   your complete agreement with the government?

 6                THE DEFENDANT:      Yes, your Honor.

 7                THE COURT:     Has anyone offered you any
 8   inducements or threatened you or forced you to enter this

 9   plea agreement or to plead guilty today?

10                THE DEFENDANT:      No, your Honor.

11                THE COURT:     Has anyone made any promise to you

12   as to what your sentence is going to be?

13                THE DEFENDANT:      No, your Honor.

14                THE COURT:     Mr. Scaring, do you have any valid

15   defense that would prevail at a trial or do you know of

16   any reason why I should not permit your client to plead

17   guilty today?
18                MR. SCARING:      No, your Honor.

19                THE COURT:     At this point, Mr. Hershko, I need

20   you to tell me under oath what you did that makes you

21   guilty of this crime.        So just tell me what you did and

22   then I may have some follow-up questions for you, okay?

23                THE DEFENDANT:      Okay.    Between August 2004 and

24   December 2006, within the Eastern District of New York, I

25   along with others, acknowledgely (sic) caused false




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 22 of 38 PageID #: 112



                                                                               22
                                   Proceedings

 1   information to be provided --

 2   (Counsel and client confer)

 3                THE DEFENDANT:      Oh, I'm acknowledging and

 4   intentionally caused false information to be provided to

 5   Chase Bank and Bank of America in order to induce the

 6   banks to issue mortgage loans.

 7                MR. SCARING:      The words that he pronounced,
 8   your Honor, I am not sure you under -- heard him but he

 9   said "I along with others, knowingly and intentionally

10   caused."

11                THE COURT:     Okay.    Is that correct, Mr.

12   Hershko?

13                THE DEFENDANT:      Yes, your Honor.

14                THE COURT:     Okay.    All right.      I am just -- the

15   law requires me to make sure that it's in your own words,

16   too.   It's fine that you prepared something that.                I

17   understand that but just put the paper aside and we're
18   just going to talk -- you're just going to talk to me,

19   just tell me what you did, okay?

20                THE DEFENDANT:      Yeah.

21                THE COURT:     So just explain what you did. How

22   did you defraud the bank?         Just explain essentially how

23   it worked.

24                THE DEFENDANT:      Well --

25                THE COURT:     What false information did you give




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 23 of 38 PageID #: 113



                                                                               23
                                   Proceedings

 1   them?

 2                THE DEFENDANT:       Well, I allowed the buyers to

 3   be on my business -- my company's bank accounts as a VOD,

 4   which is a verification of deposits.             So I've -- I

 5   allowed them to be on that showing that -- like if they

 6   had that money in that position, by being out of that

 7   account.
 8                THE COURT:     All right.      So it was really your

 9   money that was being used for the purchase of these

10   properties.     Is that accurate?

11                THE DEFENDANT:       No.

12                THE COURT:     Oh.

13                THE DEFENDANT:       It was not my money.        It was

14   just -- it was required by the bank to have to show that

15   they have money.

16                THE COURT:     Okay.

17                THE DEFENDANT:       And I allowed them to use my
18   bank account.

19                THE COURT:     I understand that.        So in the

20   applications for the mortgages, they had to show they had

21   a certain amount of money in order to get the mortgage,

22   right?

23                THE DEFENDANT:       I -- yes, sir.

24                THE COURT:     And you agreed with them that they

25   would put -- falsely put down that this was their money,




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 24 of 38 PageID #: 114



                                                                               24
                                   Proceedings

 1   even -- in an account, even though it was actually your

 2   money and it wasn't their money.            Is that accurate?       I

 3   don't want to put words in your mouth.             Just sometimes I

 4   don't completely understand, so if I didn't say it right,

 5   just correct me.

 6                THE DEFENDANT:      Technically you're right, your

 7   Honor.    I allowed them to be on my business account --
 8                THE COURT:     Right.

 9                THE DEFENDANT:      -- when they should not be

10   there.

11                THE COURT:     Right.    They had really nothing to

12   do with your business account, right?

13                THE DEFENDANT:      They shouldn't be there.

14                THE COURT:     Right.

15                THE DEFENDANT:      Yes.

16                THE COURT:     They shouldn't have been on your

17   business account.       You put them on there, so that you
18   could falsely claim to the bank that they had enough

19   money to get the mortgage?

20                THE DEFENDANT:      Yes, sir.

21                THE COURT:     All right.      And explain to me what

22   the purpose of that was, so that once the -- you were

23   going to take control of the properties and sell them

24   then or what was --

25                THE DEFENDANT:      No, I -- I actually sold it to




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 25 of 38 PageID #: 115



                                                                               25
                                   Proceedings

 1   them.

 2                THE COURT:     You sold --

 3                THE DEFENDANT:      I actually sold it to them but

 4   in the process for them to purchase it --

 5                THE COURT:     Okay.

 6                THE DEFENDANT:      They had to show this paper

 7   which is called VOD verification of deposit which shows
 8   my bank account -- I mean, in reality, it shows my bank

 9   account and it shows them as part of those bank accounts,

10   as like if they're my partners.

11                THE COURT:     All right.      So these are the -- and

12   the indictment talks about falsified HUD forms.                Those

13   are the forms that you're talking about, the Housing And

14   Urban Development?

15                THE DEFENDANT:      I'm not -- HUD forms, I think

16   it's something with the HUD forms is in the closing

17   itself.
18                THE COURT:     Right.

19                THE DEFENDANT:      That's prior to the closing.

20                THE COURT:     Right.    But that's where the false

21   information would be contained, right?

22                THE DEFENDANT:      Correct.

23                THE COURT:     All right.      And you understood that

24   this was material.       In other words that if they did not

25   falsely claim that they had this money, that they




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 26 of 38 PageID #: 116



                                                                               26
                                   Proceedings

 1   wouldn't have been able to get the mortgage.               You

 2   understand -- that was necessary in order to get the bank

 3   to give them the mortgage?

 4                THE DEFENDANT:      That was the reason why they

 5   got the mortgage --

 6                THE COURT:     All right.

 7                THE DEFENDANT:      -- because of my action.
 8                THE COURT:     Okay.    All right.

 9   (Counsel and client confer)

10                MR. SCARING:      Judge, just to correct, the false

11   information was on the mortgage loan applications --

12                THE COURT:     Okay.

13                MR. SCARING:      -- that were submitted to the

14   banks and what the defendant is saying is that he had

15   access -- he had money in his accounts, so it made it

16   appear as though that money was, in fact, in the

17   purchaser's accounts in order to induce the banks to get
18   the money --

19                THE COURT:     Okay.

20                MR. SCARING:      -- to give the mortgage loans.

21                THE COURT:     Is that what he said, is that

22   correct?

23                THE DEFENDANT:      Yeah, that's correct.

24                THE COURT:     Okay.    And the banks that you

25   defrauded then in this way were JPMorgan Chase, and                 Bank




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 27 of 38 PageID #: 117



                                                                               27
                                   Proceedings

 1   of America?

 2                THE DEFENDANT:      Yes, sir.

 3                THE COURT:     And the -- this is a conspiracy, so

 4   the agreement you had to do this was the straw purchaser,

 5   the people who purchased, that's who you agreed to do

 6   this with?     Who did you agree to commit to commit this

 7   crime with?
 8                THE DEFENDANT:      That was with Fairmont.

 9                MR. SCARING:      It was with a mortgage broker,

10   Fairmont.

11                THE COURT:     Oh, okay.     Fair --

12                MR. SCARING:      In other words, just correct me

13   if I am wrong, Fairmont was submitting the mortgage

14   applications, were taking the mortgage applications, is

15   that correct?

16                THE DEFENDANT:      Correct.

17                THE COURT:     And they --
18                MR. SCARING:      And it was an agreement with

19   Fairmont to provide the necessary information that would

20   allow the banks to issue the mortgages and therefore,

21   that information then was allowed to be transmitted

22   through Fairmont to the banks --

23                THE COURT:     Okay.

24                MR. SCARING:      -- for the purpose of the

25   mortgage.




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 28 of 38 PageID #: 118



                                                                               28
                                   Proceedings

 1                THE COURT:     Did Fairmont understand that there

 2   was false information in there?

 3                MR. SCARING:      Yes, your Honor.

 4                THE COURT:     Okay.    Let me just confirm that.

 5   So the people at Fairmont -- the people at Fairmont

 6   understood that there was false information contained in

 7   the mortgage applications?
 8                THE DEFENDANT:        Can I one second please?

 9                THE COURT:     Sure.

10   (Counsel and client confer)

11                THE COURT:     You may want to turn the mic off,

12   just so --

13                MR. SCARING:      Yeah.

14   (Counsel and client confer)

15                MR. SCARING:      So, your Honor, the -- just to

16   clarify, only because there was an intermediary bank or

17   brokerage bank --
18                THE COURT:     Yes.

19                MR. SCARING:      -- Fairmont Funding.

20                He, along with Fairmont Funding, submitted

21   false information on the mortgage applications for the

22   buyers of the property and that was fraudulent in an

23   effort to induce the banks to issue the mortgages to the

24   buyers of the property.

25                THE COURT:     Okay.    So there's someone at




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 29 of 38 PageID #: 119



                                                                               29
                                   Proceedings

 1   Fairmont who you understood that there was false

 2   information being submitted -- that you agreed with

 3   someone at Fairmont to submit this false information in

 4   connection with the purchasers, correct?

 5                THE DEFENDANT:        Correct.

 6                THE COURT:     All right.      And that you understood

 7   that this exposed the bank to a potential loss of money.
 8                You understand that, right, by putting false

 9   information?

10                THE DEFENDANT:        I do, your Honor.

11                THE COURT:     All right.      And just -- this isn't

12   part of the elements but I just want to make sure that

13   there's not going to be any disagreement.              You're

14   agreeing in your plea agreement that there was a loss --

15   for purposes of your guidelines calculation, a loss of

16   $1.3 million in connection with this scheme.

17                Do you understand that?
18                THE DEFENDANT:        Yes, your Honor, but my

19   understanding, your Honor, if I may bring it up?

20                THE COURT:     Yes.

21                THE DEFENDANT:        I have still the right to prove

22   that they -- if the bank really got paid for that money

23   or lost that money.

24                MR. SCARING:      Judge, that --

25                THE COURT:     Yeah, in terms of restitution,




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 30 of 38 PageID #: 120



                                                                               30
                                   Proceedings

 1   you're talking about?        Is that what you're --

 2                MR. SCARING:      Let me step in, if I may.

 3                THE COURT:     Okay.

 4                MR. SCARING:      We have stipulated that the loss

 5   amount is $1.3 million. What the defendant is saying is

 6   that at some point in time, and again, we'll address this

 7   in our sentencing memorandum, there was litigation and
 8   various properties were -- he owned -- the defendant

 9   owned the properties which were the subject of this

10   indictment and during that litigation, he transferred the

11   ownership of the property to Fairmont and the only issue

12   that he wants to make sure is that Chase Bank can -- and

13   Bank of America did not receive restitution from Fairmont

14   since these properties were apparently sold at a profit

15   by Fairmont at some time later.           This incident occurred

16   many years ago.

17                THE COURT:     Yes.
18                MR. SCARING:      So but to make it clear, as part

19   of the plea agreement, we have stipulated that the loss

20   is 1.3.    What I have advised the defendant is if we can,

21   between now and sentencing, prove that that's not true,

22   that information will be provided to the Court and to the

23   government.     But at the moment, we are stipulating that

24   that is the loss.

25                THE COURT:     Okay.    And the government




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 31 of 38 PageID #: 121



                                                                               31
                                   Proceedings

 1   understands that, as well?

 2                MR. KELLY:     Yes, your Honor.       That's why it

 3   says mandatory restitution in an amount to be determined

 4   by the Court.

 5                THE COURT:     Okay.    All right.

 6                THE DEFENDANT:      Excuse me, your Honor.

 7                THE COURT:     Wait, hold on.       I just want to make
 8   sure it's clear.       In terms of the -- you're allowing him

 9   then potentially to argue that the guidelines calculation

10   should be different if the numbers come back --

11                MR. KELLY:     No, no.     The guidelines calculation

12   is stipulated to.

13                THE COURT:     Right.

14                MR. KELLY:     There's no variance from that.

15                THE COURT:     Right.

16                MR. KELLY:     But the defendant can always argue

17   that restitution does not equate to loss because there is
18   nothing in the law --

19                THE COURT:     Right.

20                MR. KELLY:     -- that says it does.

21                THE COURT:     So what the government is saying

22   and Mr. Hershko, I just want to make sure you understand

23   the difference between the loss amount for purposes of

24   your guidelines calculation versus the actual loss for

25   purposes of restitution, the government's position and




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 32 of 38 PageID #: 122



                                                                               32
                                   Proceedings

 1   your -- I just want to make sure you're agreeing, that

 2   the intent -- what they call the intended loss for

 3   purposes of the guidelines is $1.3 million, whether or

 4   not the actual loss turned out to be that way because

 5   they sold the property and may have recovered more that

 6   -- for purposes of the guidelines calculation, they're

 7   saying that's the amount because that was the intended
 8   loss.   If they turned out they did well, that would

 9   obviously affect, you know, what your restitution would

10   be and also I could take into account even if the

11   intended loss was $1.3 million, what the actual loss was.

12   I could consider that fact, as well.             But for purposes of

13   the guidelines calculation, we will be using $1.3

14   million.

15                Do you understand that?

16                THE DEFENDANT:      Yes, your Honor.

17                THE COURT:     All right.
18                THE DEFENDANT:      Your Honor, can I stand up for

19   one second?

20                THE COURT:     Sure.

21                THE DEFENDANT:      My back is killing --

22                THE COURT:     Yeah, yeah, I am sorry, you have

23   all that back pain.

24                THE DEFENDANT:      I'm sit too long.

25                THE COURT:     Yeah, if you want to just remain




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 33 of 38 PageID #: 123



                                                                               33
                                   Proceedings

 1   standing, that's fine too.

 2                THE DEFENDANT:      Yeah, if you don't mind.

 3                THE COURT:     Yeah, just pull the mic a little

 4   closer.    We're almost done.

 5                And when you did these things, you did them

 6   knowingly and intentionally, Mr. Hershko?

 7                THE DEFENDANT:      Yes, your Honor.
 8                THE COURT:     You understood it was against the

 9   law to submit false information to the bank?

10                THE DEFENDANT:      Yes, your Honor.

11                THE COURT:     All right.      Are there any other

12   questions you want me to put to the defendant, Mr. Kelly?

13                MR. KELLY:     That he did them voluntarily, your

14   Honor.

15                THE COURT:     Yes, you did these things

16   voluntarily?

17                THE DEFENDANT:      Yes, your Honor.
18                THE COURT:     Can the government summarize what

19   its proof would be if the defendant went to trial?

20                MR. KELLY:     We would put on testimony of a

21   mortgage broker, your Honor, to the effect that defendant

22   was involved in this fraud.          We would put on the

23   testimony of straw purchasers who were recruited by the

24   defendant to testify that their assets and their income

25   were inflated and that that was pursuant to an agreement




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 34 of 38 PageID #: 124



                                                                               34
                                   Proceedings

 1   with the defendant.

 2                We would put on the banks to show the losses

 3   they incurred and that they were FDIC insured and that we

 4   would put on exhibits consistent with the testimony of

 5   these seven witnesses, your Honor.

 6                THE COURT:     All right.      You would be able to

 7   show that the false statements were material in terms of
 8   the bank.

 9                MR. KELLY:     Yes, the bank officer would testify

10   that this is the reason under the guidelines that the

11   bank had that the loans were granted.

12                THE COURT:     Okay.    And you would be able to

13   prove it occurred on or about the dates in the

14   indictment?

15                MR. KELLY:     Yes, 2004 to 2006 in the Eastern

16   District of New York, your Honor.

17                THE COURT:     All right.      Let me just cover the
18   venue and the FDIC element with defendant.               So I didn't

19   ask you this, were you submitting these bank applications

20   on Long Island?

21                THE DEFENDANT:      Yes, your Honor.

22                THE COURT:     Okay.    And then one of the elements

23   the government would have to prove is that these banks

24   were insured by the FDIC, that's an element they said

25   they can prove that.        I just want to make sure you agree




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 35 of 38 PageID #: 125



                                                                               35
                                   Proceedings

 1   with that.

 2                THE DEFENDANT:        May I --

 3                THE COURT:     Yes.

 4                THE DEFENDANT:        -- consult my attorney for a

 5   second?

 6                THE COURT:     Yeah.

 7   (Counsel and client confer)
 8                THE DEFENDANT:        I understand, your Honor.

 9                THE COURT:     You under -- so you're not

10   disputing that.

11                THE DEFENDANT:        No, sir.

12                THE COURT:     Okay.    And you can please stand

13   now.

14                How do you plead now, Mr. Hershko, to Count 1

15   of the indictment that charges you with conspiracy to

16   commit bank fraud, guilty or not guilty?

17                THE DEFENDANT:        Guilty.
18                THE COURT:     Did you do what you're charged with

19   doing in Count 1, Mr. Hershko?

20                THE DEFENDANT:        Yes. Yes, your Honor.

21                THE COURT:     Are you pleading guilty today

22   because you are, in fact, guilty?

23                THE DEFENDANT:        Yes, your Honor.

24                THE COURT:     Are you pleading guilty voluntarily

25   and of your own free will?




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 36 of 38 PageID #: 126



                                                                               36
                                   Proceedings

 1                THE DEFENDANT:      Yes, your Honor.

 2                THE COURT:     Okay.    Because you acknowledge that

 3   you are guilty as charged in Count 1, because you know

 4   your rights and are waiving them, because your plea is

 5   entered knowingly and voluntarily and supported by an

 6   independent basis, in fact, for each of the elements of

 7   the offense, I accept your guilty plea and I adjudge you
 8   guilty of Count 1 of the indictment.

 9                I will direct the probation department to

10   prepare the presentence report.           Do you wish to be

11   present for that interview, Mr. Scaring?

12                MR. SCARING:      Yes, your Honor.

13                THE COURT:     Okay.    That will be noted in the

14   paperwork.     We'll set sentencing.         I see the date on the

15   plea agreement.       Is that it?

16                MR. SCARING:      Yes, your Honor.

17                MR. KELLY:     Yes, your Honor.
18                THE COURT:     September 19th?

19                MR. KELLY:     September 19th at 10.

20                THE COURT:     Okay.    We'll set September for

21   September 19th at 10 a.m.         Mr. Hershko, you understand

22   that your current bail conditions continue.

23                Do you understand that?

24                THE DEFENDANT:      Yes, your Honor.

25                THE COURT:     All right.      Is there anything else




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 37 of 38 PageID #: 127



                                                                               37
                                   Proceedings

 1   today from the government then?

 2                MR. KELLY:     No, your Honor.

 3                THE COURT:     Anything else from the defense?

 4                MR. SCARING:      No, your Honor. Have a nice day.

 5                THE COURT:     All right.      You, too.

 6                THE DEFENDANT:       Thank you, your Honor.

 7                THE COURT:     You're welcome.
 8                      (Matter concluded)

 9                             -o0o-

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25




                         Transcriptions Plus II, Inc.
Case 2:16-cr-00573-JS Document 49 Filed 03/05/19 Page 38 of 38 PageID #: 128



                                                                               38
                 C    E    R    T    I    F    I    C    A    T    E



                  I, LINDA FERRARA, hereby certify that the

    foregoing transcript of the said proceedings is a true

    and accurate transcript from the electronic sound-

    recording of the proceedings reduced to typewriting in

    the above-entitled matter.


                  I FURTHER CERTIFY that I am not a relative or

    employee or attorney or counsel of any of the parties,

    nor a relative or employee of such attorney or counsel,

    or financially interested directly or indirectly in this

    action.



                  IN WITNESS WHEREOF, I hereunto set my hand this

    4th day of March, 2019.




                                     AAERT CET 656
                                     Transcriptions Plus II, Inc.




                          Transcriptions Plus II, Inc.
